Green, J.
delivered the opinion cf the court.
In this case, the scire faeias is bad. The subpcena set out in the sci. fa. commands the sheriff to summon the defendant to appear before the grand jury to give *84evidence. It should have required him to appear before the court, to give evidence to the grand jury. As it did not require him to appear in court, his non-appearance, when called, is no failure on his part, and consequently, is no ground for the judgment nisi upon which this sci. fa. is founded. The demurrer was therefore properly taken.
Judgment affirmed.*

This case, by mistake, was omitted to be printed with the State cases of this Term.